BRETT, Judge.
This is an appeal by Jimmie Dale Hickman from a conviction for second degree burglary, allegedly committed in Shawnee, Pottawatomie County, Oklahoma on September 17, 1961 of the C & H Tobacco & Candy Company, located at 304 North Broadway, in said city and state. Defendant was charged by information in the district court with the aforesaid crime, after three prior convictions of second degree burglary, and upon conviction the jury fixed his punishment at ten years in the State Penitentiary. Judgment and sentence was entered accordingly, from which this appeal has been perfected.
The evidence herein discloses that entry of the premises was obtained by the defendant and his two accomplices from the roof, through a boarded-up skylight, wherein a hole was cut and a cotton rope was anchored with which one of them let himself down to the floor and opened the back door. The record shows that the defendant and his accomplices were all in the place of business, from which the defendant admitted to the sheriff that they took eleven cases and twenty-nine cartons of Winston cigarettes, of which eight cases and forty-six cartons were recovered from a place to which this defendant directed the Pottawatomie county sheriff, and being the home of defendant’s brother.
At the trial the defendant denied having any part in the theft, but the evidence of the State in support of the charge amply supports the conviction.
The defendant admitted three prior burglary convictions, and proof thereof was offered to support the admission.
This case was not briefed. It was assigned on the docket of .February 7, 1962 for oral argument, and no appearance being made, the case was submitted on the record.
 We have carefully examined the record for fundamental error, and none appears therein. Under such conditions as herewith presented, we examined the record for the further purpose of ascertaining whether the pleadings, instructions and judgment and sentence support the conviction, and find that there is ample proof to support the verdict of the jury. Woods v. State, 92 Okl.Cr. 53, 220 P.2d 463; Patterson v. State, 97 Okl.Cr. 252, 261 P.2d 903.
No material error appearing herein, the judgment and sentence of the district court of Pottawatomie County is affirmed.
NIX, P. J., and BUSSEY, J., concur.